28 F.3d 108
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Willie Lee PREE, Plaintiff-Appellant,v.CEMENT MASONS PENSION TRUST FUND FOR NORTHERN NEVADA, etal., Defendants-Appellees.
No. 93-16821.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1994.*Decided May 31, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Willie Lee Pree appeals pro se the district court's dismissal without prejudice of his action against Cement Masons Trust Fund.  As Pree neither served Cement Masons within 120 days after filing the complaint, nor attempted to show good cause for his failure to do so, the district court properly dismissed the action.  See Fed.R.Civ.P. 4(j);   Wei v. Hawaii, 763 F.2d 370, 371 (9th Cir.1985).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3